Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 14, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  134913                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices
  v                                                                SC: 134913
                                                                   COA: 268266
                                                                   Oakland CC: 2004-199313-FC
  DAVID GORDON REAM,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 31, 2007
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on December 13, 2007, at 9:30 a.m., on whether to grant the prosecutor’s
  application or take other peremptory action. MCR 7.302(G)(1).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 14, 2007                   _________________________________________
           t1114                                                              Clerk